Citation Nr: 1524069	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-18 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1970.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Appellant if further action is required.


REMAND

The Appellant asserts that service connection is warranted for the cause of the Veteran's death.  A February 2012 death certificate reflects that the Veteran died is January 2012, and lists the immediate cause of death as cardiorespiratory arrest due to, or as a consequence of, head and neck cancer.  The Appellant asserts that the Veteran's cancer was incurred as a result of exposure to herbicides in the Republic of Vietnam.  

A VA opinion with respect to the issue of entitlement to service connection for the cause of the Veteran's death has not been obtained.  In such cases, in order to comply with its duty to assist, VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  When no reasonable possibility exists that such assistance would aid in substantiating the claim, VA is not required to obtain a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  After carefully considering the evidence of record, the Board finds that there is a reasonable possibility that a cause of the Veteran's death was etiologically related to his active duty.  Exposure to herbicides for Veterans who served in the Republic of Vietnam at any time from January 9, 1962, to May 7, 1975, is presumed.  38 C.F.R. § 3.307(a) (2014).  The record indicates that the Veteran served in the Republic of Vietnam during the relevant time period, so he is presumed to have been exposed to herbicides.  Consequently, the Board finds that remand is warranted in order to obtain a VA medical opinion as to the relationship, if any, between the Veteran's death and his active duty service.

Additionally, a December 2011 treatment record references a diagnosis of larynx cancer.  As some forms of cancer, including cancer of the larynx, are presumed to be service connected as a result of herbicide exposure, the Board finds remand is warranted in order to attempt to determine the Veteran's primary form of cancer.  

Further, although the Appellant submitted some private medical records regarding the Veteran's cancer treatment, upon remand the RO should attempt, with the Appellant's assistance, to obtain complete treatment records from Schneider Regional Medical Center in St. Thomas, Virgin Islands, specifically including the Department of Radiation Oncology, as well as any other facility identified by the Appellant.  

Accordingly, the case is REMANDED for the following actions:

1.  With the Appellant's assistance, obtain and associate with the record treatment records from Schneider Regional Medical Center in St. Thomas, Virgin Islands, specifically including the Department of Radiation Oncology.  Further, ask the Appellant to provide information regarding any other facilities where records regarding the Veteran's cancer treatment may exist, and attempt to obtain any such records.  All actions to obtain the requested records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Appellant of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Then, forward the claims file to a VA examiner in order to obtain a VA medical opinion to determine if the disability which caused the Veteran's death was related to service.  The claims file and a copy of this remand should be made available to the examiner.  After review of the claims file, to include the death certificate, service treatment records, private treatment records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's head and neck cancer had its onset in, was caused by, or was otherwise related to active duty, to include as due to herbicide exposure in the Republic of Vietnam.

If possible, the examiner should also determine the primary cancer which led to the Veteran's head and neck cancer (for example, cancer of the larynx, etc.).  The examiner must address any and all diagnoses of record at the time of the Veteran's death.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.  If the benefit sought on appeal remains denied, issue the Appellant a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


